Case 1:13-cr-00653-SOM Document 726 Filed 06/03/21 Page 1 of 10   PageID #: 5611



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )           CR. NO. 13-00514-SOM-03
                               )           CR. NO. 13-00653-SOM-01
           Plaintiff,          )
                               )           ORDER DENYING DEFENDANT JOHN
                               )           PENITANI’S MOTION FOR
                               )           COMPASSIONATE RELEASE
      vs.                      )
                               )
 JOHN PENITANI,                )
                               )
           Defendant.          )
                               )
 _____________________________ )

                ORDER DENYING DEFENDANT JOHN PENITANI’S
                    MOTION FOR COMPASSIONATE RELEASE

 I.          INTRODUCTION.

             In 2015, following two guilty pleas,1 Defendant John

 Penitani was sentenced to 168 months of incarceration, five years

 of supervised release, and a $200 special assessment.            See ECF

 No. 415. Given good time credit, Penitani, who is 41 years old,

 has a projected release date of June 11, 2025.          ECF No. 720,

 PageID # 5574.     Penitani has been in custody since his arrest on

 May 14, 2013, meaning that he has served approximately eight

 years of his 14-year sentence.        See ECF No. 431, PageID # 1968.




       1
         Penitani was charged with conspiracy to possess
 methamphetamine with the intent to distribute in two separate
 cases, Cr. No. 13-00514-SOM-03 and Cr. No. 13-00653-01. This
 court imposed a concurrent sentence for both convictions in the
 same hearing. Thus, although Penitani’s motion for compassionate
 release affects two different convictions, this court resolves
 his request in a single order. Unless otherwise indicated, the
 citations in this order are to the docket in Cr. No. 13-00653-01.
Case 1:13-cr-00653-SOM Document 726 Filed 06/03/21 Page 2 of 10   PageID #: 5612



             Penitani is incarcerated at Big Spring FCI in Texas.

 FCI Big Spring currently houses 977 inmates, with 861 at the FCI

 and 116 in an adjacent camp.         https://www.bop.gov/locations/

 institutions/big/ (last visited June 3, 2021).          As of the morning

 of June 3, 2021, Big Spring FCI has 4 active COVID-19 cases in

 its inmate population and no active COVID-19 cases in its staff,

 with 711 inmates and 11 staff members having recovered from it.

 https://www.bop.gov/coronavirus/ (last visited June 3, 2021).

 Three inmates have died.       Id.    Penitani contracted COVID-19 in

 August 2020.     ECF No. 718, PageID # 5326.      He states that he

 believes that he has suffered long-term effects from his

 infection, such as nerve damage, shortness of breath, headaches,

 and nose bleeds, but he does not provide any documentation in

 support of his claims that those symptoms stem from COVID-19.

             Additionally, as of the morning of June 3, 2021, 619

 inmates and 66 staff members at Big Spring FCI have been fully

 vaccinated against COVID-19.         https://www.bop.gov/coronavirus/

 (last visited June 3, 2021).         Penitani appears to be one of those

 fully vaccinated inmates.       ECF No. 720-1, PageID # 5589.

             Penitani now moves for compassionate release under 18

 U.S.C. § 3582(c)(1)(A).      The primary basis for his motion is the

 COVID-19 pandemic.      Penitani claims that his diabetes,

 hypertension, and obesity make him more likely to suffer serious

 complications if he contracts COVID-19 again.          ECF No. 717-4,


                                        2
Case 1:13-cr-00653-SOM Document 726 Filed 06/03/21 Page 3 of 10   PageID #: 5613



 PageID # 5132-33.     After considering Penitani’s medical

 conditions, the time remaining on his sentence, and his history,

 this court concludes that he has not demonstrated that

 extraordinary and compelling circumstances warrant a reduction in

 his sentence at this time.       Accordingly, his motion for

 compassionate release is denied.

 II.         ANALYSIS.

             Penitani’s compassionate release request is governed by

 18 U.S.C. § 3582(c)(1)(A), which provides:

             [T]he court . . . upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--

             (i) extraordinary and compelling reasons
             warrant such a reduction . . . .

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission.

 In other words, for the court to exercise its authority under

 § 3582(c)(1)(A), it must (1) find that the defendant exhausted

 his administrative remedies or that 30 days have passed since he

 filed an administrative compassionate relief request; (2) also

                                       3
Case 1:13-cr-00653-SOM Document 726 Filed 06/03/21 Page 4 of 10   PageID #: 5614



 find, after considering the factors set forth in section 3553(a),

 that extraordinary and compelling reasons warrant a sentence

 reduction; and (3) find that such a reduction is consistent with

 the Sentencing Commission’s policy statements (assuming there are

 any policy statements applicable to this motion).           See United

 States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

             A.    Penitani Has Satisfied the Time-lapse Requirement
                   of 18 U.S.C. § 3582(c)(1)(A).

             On January 24, 2021, Penitani submitted an email to the

 warden of his prison that the Government “liberally construe[s]”

 as a request for compassionate release.         ECF No. 720, PageID

 # 5578.    The Government is therefore not contesting that Penitani

 has satisfied the time-lapse requirement of 18 U.S.C.

 § 3582(c)(1)(A).     Id.

             B.    This Court Has Discretion in Determining Whether
                   Extraordinary and Compelling Reasons Justify a
                   Reduced Sentence.

             This court turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.      In orders addressing compassionate release

 motions in other cases, this court has expressly recognized that

 it possesses considerable discretion in determining whether a

 particular defendant has established the existence of

 extraordinary and compelling reasons that justify early release.

             This court has also stated that, in reading



                                       4
Case 1:13-cr-00653-SOM Document 726 Filed 06/03/21 Page 5 of 10   PageID #: 5615



 § 3582(c)(1)(A) as providing for considerable judicial

 discretion, the court is well aware of the absence of an amended

 policy statement from the Sentencing Commission reflecting the

 discretion given to courts when Congress amended the statute to

 allow inmates themselves to file compassionate release motions.

 United States v. Mau, 2020 WL 6153581 (D. Haw. Oct. 20, 2020);

 United States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10,

 2020); United States v. Cisneros, 2020 WL 3065103, at *2 (D. Haw.

 Jun. 9, 2020); United States v. Kamaka, 2020 WL 2820139, at *3

 (D. Haw. May 29, 2020).      Specifically, this court has recognized

 that an Application Note to a relevant sentencing guideline is

 outdated.    This court continues to view its discretion as not

 limited by Sentencing Commission pronouncements that are now at

 odds with the congressional intent behind recent statutory

 amendments.    Mau, 2020 WL 6153581; see also United States v.

 Brooker, 976 F.3d 228, 235-36 (2d Cir. 2020) (“[W]e read the

 Guideline as surviving, but now applying only to those motions

 that the BOP has made.”); cf. United States v. Ruffin, 978 F.3d

 1000, 1007-08 (6th Cir. 2020) (noting that some courts have held

 that the Application Note is not “applicable,” but not deciding

 the issue).

             Recently, the Ninth Circuit has expressly recognized

 that there is no applicable Sentencing Commission policy

 statement governing compassionate release motions filed by


                                       5
Case 1:13-cr-00653-SOM Document 726 Filed 06/03/21 Page 6 of 10     PageID #: 5616



 defendants under § 3582(c)(1)(A).         Nevertheless, while the

 Sentencing Commission’s statements in U.S.S.G § 1B1.13 are not

 applicable policy statements that are binding on this court, they

 may inform this court’s discretion.         See United States v. Aruda,

 993 F.3d 797, 801-02 (9th Cir. 2021) (per curiam).

             C.    Penitani Has Not Demonstrated That Extraordinary
                   and Compelling Circumstances Justify His Early
                   Release at This Time, or That the Requested
                   Reduction Would Be Consistent with Any Applicable
                   Sentencing Commission Policy Statement.

             Penitani contends that this court should exercise its

 discretion and find that extraordinary and compelling

 circumstances justify his early release.         He relies primarily on

 the risks he faces if he contracts COVID-19 for a second time

 despite being fully vaccinated.        While the court acknowledges the

 seriousness of Penitani’s concerns, the COVID-19 pandemic does

 not justify early release at this time.

             According to Penitani, he suffers from several

 conditions that may present particular risks relating to

 COVID-19, including type 2 diabetes, obesity (Penitani is obese,

 with a BMI of 40.8), and hypertension.         ECF No. 717-4, PageID #

 5133. Under the CDC’s guidance, those conditions may increase his

 risk of a severe illness if he contracts COVID-19.2              However,

 Penitani is 41 years old; his age does not place him in the

       2
          https://www.cdc.gov/coronavirus/2019-ncov/
 need-extra-precautions/people-with-medical-conditions.html (last
 visited June 3, 2021).

                                       6
Case 1:13-cr-00653-SOM Document 726 Filed 06/03/21 Page 7 of 10   PageID #: 5617



 highest risk category.      While this court certainly agrees that

 Penitani has legitimate concerns about contracting COVID-19, his

 medical conditions, standing alone, are not exceptional and

 compelling reasons that warrant a reduction in sentence.

             Several factors mitigate the risks that Penitani faces.

 First, in August 2020, Penitani tested positive for COVID-19.             He

 says that he believes that he has suffered long term effects from

 his infection, such as nerve damage, shortness of breath,

 headaches, and nose bleeds, but he does not provide any

 documentation in support of the assertion that the conditions

 relate to COVID-19.      ECF No. 717-4, PageID # 5122, 5133.        Those

 conditions certainly are concerning, in any event, but it does

 not appear that Penitani suffered from some of most serious

 complications associated with COVID-19.         It is not clear that he

 is likely to develop such complications if reinfected.

             Second, although it is possible, it is unlikely that

 Penitani will be infected a second time, especially given that he

 is fully vaccinated against COVID-19.         The CDC has acknowledged

 that while “[c]ases of reinfection with COVID-19 have been

 reported, [they] remain rare.”        See https://www.cdc.gov/

 coronavirus/2019-ncov/your-health/reinfection.html (last visited

 June 3, 2021); see also https://www.cdc.gov/vaccines/

 covid-19/info-by-product/pfizer/pfizer-bioNTech-faqs.html

 (“Clinical trial data demonstrated vaccine efficacy was 95.0%


                                       7
Case 1:13-cr-00653-SOM Document 726 Filed 06/03/21 Page 8 of 10   PageID #: 5618



 against symptomatic, laboratory-confirmed COVID-19 in persons

 without evidence of previous SARS-CoV-2 infection following

 receipt of 2 doses of Pfizer-BioNTech COVID-19 Vaccine.”) (last

 visited June 3, 2021).      This court is in no position to make a

 definitive determination about immunity, but the combination of

 Penitani’s positive test, the possibility of some form of

 immunity from his August 2020 infection, and his status as fully

 vaccinated against COVID-19 cannot be ignored in any evaluation

 of whether there are extraordinary and compelling reasons

 warranting a reduction in his sentence.

             Third, as of the morning of June 3, 2021, Big Spring

 FCI has 4 active cases of COVID-19 in its inmate population and

 no active cases of COVID-19 among staff members.          Big Spring FCI

 has had 711 inmates and 11 staff members recover from COVID-19,

 and 3 inmates have died.       Those numbers demonstrate that Big

 Spring FCI earlier had a significant COVID-19 problem.            Its

 COVID-19 problem has been reduced but certainly not eliminated.

 Nevertheless, the relatively low number of current COVID-19 cases

 does not place Penitani at great risk of exposure to COVID-19,

 especially when 619 of the 977 inmates (63.4%) at Big Spring FCI,

 including Penitani, have been fully vaccinated against COVID-19.

             In evaluating whether early release is justified, this

 court also must consider the factors set forth in § 3553(a).             Two

 considerations are particularly relevant.         The first is the


                                       8
Case 1:13-cr-00653-SOM Document 726 Filed 06/03/21 Page 9 of 10   PageID #: 5619



 amount of time Penitani has served.        Penitani has served

 approximately 96 months of his sentence, with a projected release

 date of June 11, 2025.      He has served a significant portion of

 his sentence, but this is not a case in which an individual is on

 the eve of release.

             Penitani has a history of violent conduct that gives

 this court concern about whether he may pose a danger to the

 community if released at this time.        In addition to his present

 convictions, which arose out of Penitani’s involvement with

 methamphetamine distribution organizations, see ECF No. 431,

 PageID # 1976, 1986, 1990-91, Penitani’s criminal history

 includes two convictions for assault and one conviction for

 possession of a controlled substance.         Id. at 1995-96.     His

 second assault conviction, in 2004, involved an assault on a man

 who had urinated in a truck owned by Penitani’s co-defendant.             A

 witness reported that Penitani “stomped on the victim’s head four

 to five times” while the victim lay motionless in the street, and

 another witness was “disturbed by [Penitani’s] lack of remorse .

 . . as he carried on as if nothing happened[.]”          Id. at 1996.

             While in prison, Penitani has been disciplined on seven

 different occasions.      Those occasions involved refusing to accept

 work assignments (on four occasions), being insolent to a staff

 member (on two occasions), and phone abuse.          ECF No. 720-2,

 PageID # 5590-91.     These incidents do not appear to have involved


                                       9
Case 1:13-cr-00653-SOM Document 726 Filed 06/03/21 Page 10 of 10           PageID #: 5620



  violence, and the court realizes that the seven instances must be

  viewed in the context of the 96 months he has served.

               Under § 3582(c)(1)(A), only extraordinary and

  compelling reasons can justify a reduction in an inmate’s

  sentence.     Having considered the amount of time remaining on

  Penitani’s sentence, his history, and the totality of the medical

  information he has submitted, this court determines that the

  reasons raised by Penitani do not rise to the level of being

  extraordinary and compelling reasons warranting a reduction in

  his sentence at this time.

  III.         CONCLUSION.

               Penitani’s request for compassionate release under 18

  U.S.C. § 3582(c)(1)(A) is denied.

               It is so ordered.

               DATED: Honolulu, Hawaii, June 3, 2021.



                                          /s/ Susan Oki Mollway
                                          Susan Oki Mollway
                                          United States District Judge




  United States v. Penitani, CR. NOs. 13-00514-SOM-03 and 13-00653-SOM-01, ORDER DENYING
  DEFENDANT JOHN PENITANI'S MOTION FOR COMPASSIONATE RELEASE




                                            10
